DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuura et al (US 20060149459).
	Regarding Claim 1, Matsuura teaches an information providing method for providing recommended driving information to a first user of a first vehicle (see at least Fig. 25), comprising: 
	transmitting a request, with a first processor of the first user (see at least in-vehicle terminal 400 in par. 0165 and Fig. 21), via a network (see at least in-vehicle terminals connected to server apparatus via a communications network in par. 0154), for recommended driving information for the first user to be received and stored in a first memory and displayed on a display of the first user (see at least user using in-vehicle terminal to transmit a request for searching a return route to a server apparatus in par. 0165 and Fig. 25 step 2404, see also travel history display unit 407 in par. 0156 and Fig. 21); 
	receiving from the network and storing in a second memory with a second processor driving data from a plurality of vehicles about how a plurality of users drive their vehicles including the first user (see at least server apparatus 500 with reference area travel history accumulation unit 502 and visit place travel history accumulation unit 504 in par. 0157 and Fig. 21); 
	extracting with the second processor from the second memory a similar user from among the plurality of users who drives a vehicle with a predetermined similarity to how the first user drives a vehicle (see at least similar driver detection unit 507 in par. 0157 and Fig. 21 and extracting a similar driver’s route information in par. 0168, and using a Euclidean distance threshold to determine whether or not areas are similar to each other in par. 0169 , and 
	determining recommended driving information of the similar user from the similar user's driving history (see at least notifying in-vehicle terminal the route which the similar user A2 used to travel from the visit area E1 to the reference area D2 in par. 0168); 
	transmitting, with the second processor, over the network to the first processor, the recommended driving information of the similar user, which is stored in the first memory (see at least notifying the in-vehicle terminal of the similar driver route information in par. 0168 and Fig. 21 interpreted as transmitting the route information); and 
	displaying on the display of the first user, as instructed by the first processor, the recommended driving information of the similar user (see at least displaying the recommended route information on the display terminal of a vehicle navigation system in par. 0168 and Fig. 28).
	Regarding Claim 2, Matsuura teaches the information providing method recited in Claim 1 (see Claim 1 analysis). Matsuura further teaches wherein the second processor performs the extracting operation to extract the similar user based on a comparison of at least one of the following parameters of the first user's driving history and the similar user's driving history: 
	i) a path of vehicles driven by the first user and the similar user, 
	ii) destinations of the vehicles driven by the first user and the similar user (see at least comparing visit areas to determine a similar driver in par. 0167), 
	iii) speeds of the vehicles driven by the first user and the similar user, 
	iv) accelerations of the vehicles driven by the first user and the similar user, 
	v) methods of using an accelerator and a brake of the vehicles driven by the first user and the similar user, 
	vi) a number of revolutions of an engine or a tire of the vehicles driven by the first user and the similar user, 
	vii) a speed of operating a steering wheel of the vehicles driven by the first user and the similar user, 
	viii) a relationship between a shape of a road and a method of using the steering wheel, accelerator, and brake of the vehicles driven by the first user and the similar user, 
	ix) information from sensors inside the vehicles driven by the first user and the similar user, 
	x) a history of the information from the sensors inside the vehicles driven by the first user and the similar user, 
	xi) a relationship between the history information and the sensor information of the vehicles driven by the first user and the similar user, and 
	xii) an evaluation of operation of the vehicles by a passenger in the vehicles driven by the first user and the similar user.
	Regarding Claim 3, Matsuura teaches the information providing method recited in Claim 2 (see Claim 2 analysis), wherein the displayed recommended driving information of the similar user displayed on the display of the first user includes at least one of: 
	a) a recommended driving method based on the similar user's driving history (see at least recommending the similar driver’s route information by displaying it on the in-vehicle terminal in par. 0168), 
	b) an ecology notice based on the similar user's driving history, 
	c) a safety notice based on the similar user's driving history. 
	d) a notice on the risk of a car accident based on the similar user's driving history, 
	e) a recommended destination based on the similar user's driving history, and 
	f) a recommended destination reachable with a remaining battery power of the vehicle of the first user based on the similar user's driving history.
	Regarding Claim 4, Matsuura teaches the information providing method recited in Claim 1 (see Claim 1 analysis). Matsuura further teaches wherein the displayed recommended driving information of the similar user displayed on the display of the first user includes at least one of: 
	a) a recommended driving method based on the similar user's driving history (see at least recommending the similar driver’s route information by displaying it on the in-vehicle terminal in par. 0168), 
	b) an ecology notice based on the similar user's driving history, 
	c) a safety notice based on the similar user's driving history. 
	d) a notice on the risk of a car accident based on the similar user's driving history, 
	e) a recommended destination based on the similar user's driving history, and 
	f) a recommended destination reachable with a remaining battery power of the vehicle of the first user based on the similar user's driving history.
	Regarding Claim 5, Matsuura teaches the information providing method recited in Claim 1 (see Claim 1 analysis), further comprising: 
	extracting with the second processor from the second memory fewer than all of the plurality of users as a plurality of similar users who drive vehicles with a predetermined similarity to how the first user drives a vehicle (see at least extracting similar drivers users A2 and A6 based on having the same visit areas or reference areas in par. 0167), and 
	determining recommended driving information of the similar users from the similar users' driving history to be displayed on the display of the first user (see at least displaying user A2’s route information in par. 0168); Note no specific definition is provided for provided in applicant’s claims or specification for “recommended driving information of the similar users”, this is broadly interpreted to include any consideration of multiple similar users in determining the recommended driving information. Matsuura extracts travel history of multiple similar users as candidates for recommending the route they used,  which falls within the scope of “determining recommended driving information of the similar users.”
	transmitting, with the second processor, over the network to the first processor, the recommended driving information of the similar users, which is stored in the first memory (see at least similar driver detection unit 507 notifying in-vehicle terminal of the route information in par. 0168); and 
	displaying on the display of the first user, as instructed by the first processor, the recommended driving information of the similar users (see at least presenting the route to the display terminal such as a vehicle navigation system in par. 0168). 
	Regarding Claim 9, Matsuura teaches an information providing device for providing recommended driving information to a first user of a first vehicle (see at least in-vehicle terminals 400a and 400b in par. 0154 and Fig 20), comprising: 
	a terminal device of the first user having a display for displaying the recommended driving information for the first user (see at least travel history display unit 407 in par. 0156 and Fig. 21 ); 
	a first memory (see at least travel history accumulation unit 403 in Fig. 21); 
	a communicating interface for transmitting a request, via a network, for the recommended driving information for the first user to be received and stored in the first memory and displayed on the display of the terminal device of the first user (see at least in-vehicle terminals having communication units connected to server apparatus via a communications network in par. 0154 and user using in-vehicle terminal to transmit a request for searching a return route to a server apparatus in par. 0165 and Fig. 25 step 2404); and 
	receiving the recommended driving information for the first user from a second processor via the network and storing the recommended driving information for the first user in the first memory (see at least travel history storage server communicating with in-vehicle terminals over a communications network in par. 0154 and Fig. 20); and 
	a controller comprising a first processor (see at least reference area extraction unit 404, reference area accumulation unit 405, and visit place determination unit 406 processing data in par. 0156 and Fig. 21 collectively interpreted to make up the in-vehicle terminal 400 controller with processor) configured to: 
	transmit via the communication interface the request for recommended driving information for the first user to be received and stored in the first memory and displayed on the display of the terminal of the first user (see at least in-vehicle terminal 400 transmitting a request for searching a return route in par. 0165 and receiving similar user travel history information and displaying it in par. 0156), 
	receive via the communication interface or extract, from driving data about how a plurality of users drive their vehicles including the first user, a similar user from among the plurality of users who drives a vehicle with a predetermined similarity to how the first user drives a vehicle user (see at least server apparatus 500 receiving request for searching a return route in par. 0165 and extracting a similar driver in par. 0157); 
	receive via the communication interface or determine recommended driving information of the similar user from the similar user's driving history (see at least notifying the in-vehicle terminal of the similar driver route information in par. 0168 and Fig. 21 interpreted as transmitting the route information); and 
	display on the display of the terminal of the first user, the recommended driving information of the similar user (see at least displaying the recommended route information on the display terminal of a vehicle navigation system in par. 0168 and Fig. 28).
	Regarding Claim 10, Matsuura teaches the information providing device recited in Claim 9 (see Claim 9 analysis). Matsuura further teaches an information providing device for implementing the method of Claim 2 (see Claim 2 analysis for rejection of the method).
	Regarding Claim 11, Matsuura teaches the information providing device recited in Claim 10 (see Claim 10 analysis), Matsuura further teaches an information providing device for implementing the method of Claim 3 (see Claim 3 analysis for rejection of the method).
	Regarding Claim 12, Matsuura teaches the information providing device recited in Claim 9 (see Claim 9 analysis). Matsuura further teaches an information providing device for implementing the method of Claim 4 (see Claim 4 analysis for rejection of the method).
	Regarding Claim 13, Matsuura teaches the information providing device recited in Claim 9 (see Claim 9 analysis). Matsuura further teaches an information providing device for implementing the method of Claim 5 (see Claim 5 analysis for rejection of the method).
Allowable Subject Matter
Claim 6-8, 14-16  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  For claims 6, 14 and dependents the closest prior art comes from Matsuura but the prior art alone or in combination does not appear to teach adding a dissimilar user to the set of similar users in response to a user input in combination with all of the other limitations in the claims.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Mentele et al (US 20160025027) teaches an engine analysis and diagnostic system that compares engine signatures of a vehicle with other similar vehicle histories of engine data to predict what will happen the vehicle next
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.K./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664